                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

QUIANA K. MARSHALL, ON BEHALF OF                                   CIVIL ACTION
HER MINOR CHILD, K.P.

VERSUS                                                             NO. 18-7411

NANCY BERRYHILL, ACTING                                            SECTION “G” (2)
COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION

                                           ORDER

        The Court, after considering the complaint, the record, the applicable law, the Magistrate

Judge’s Report and Recommendation, and finding that as of this date plaintiff has filed no

objections to the Magistrate Judge’s Report and Recommendation, hereby approves the Magistrate

Judge’s Report and Recommendation and adopts it as its opinion. Accordingly,

        IT IS ORDERED that plaintiff’s complaint is DISMISSED WITH PREJUDICE.

                                      26th day of July, 2019.
        NEW ORLEANS, LOUISIANA, this ______




                                               ________________________________
                                               NANNETTE JOLIVETTE BROWN
                                               CHIEF JUDGE
                                               UNITED STATES DISTRICT COURT
